March 10, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldrich et al (U.S. Patent No. 10,874,220 B2).

    PNG
    media_image1.png
    202
    147
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    579
    media_image2.png
    Greyscale

As for claims 1 and 17, Aldrich et al teach a seat, comprising:
 a frame 14 or 20;
a woven fabric 16 suspended in the frame, the woven fabric formed from monofilament fibers that are oriented in a first direction and textile fibers 28 oriented in a second direction transverse to the first direction; and
a plurality of compression limiters 26A, 26B attached to the woven fabric at zones (see the specification where it reads “One exemplary embodiment of controlling the stiffness in the transition zones is to use a combination of higher modulus monofilaments 26A and lower modulus monofilaments 26B in a single region as shown in FIG. 16. The number and spacing can vary as needed. FIG. 16 shows alternating pairs but the higher and lower monofilaments 26A, 26B may also be interwoven with one crossing strand being a higher modulus monofilament 26A and the other being a lower modulus monofilament 26B.”)
As for claim 2, Aldrich et al teach that the plurality of compression limiters are formed from a material compatible with one or both of the monofilament and textile fibers.
As for claim 4, Aldrich et al teach that the plurality of compression limiters are oriented in the first direction.
As for claim 7, Aldrich et al teach that the woven fabric forms a seat bottom.

As for claim 16, Aldrich et al teach that the compression limiters, when subject to an occupant load, are in compression along a surface at which the compression limiters are mounted to the woven fabric.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al (U.S. Patent No. 10,874,220 B2) in view of Alexander et al (U.S. Patent No. 10,159,351 B1) or Biffington et al (US. Patent No. 10,435,822 B2).
Aldrich et al teach the structure substantially as claimed but does not teach that the plurality of compression limiters are bonded to the fabric to conform with the fabric when the fabric is distorted.  However, Alexander et al and Buffington et al teach the concept of bonding the fibers of a fabric together (see the specification of Alexander et al where it reads “Referring to FIGS. 4 through 6, the tension controlling system 40 of the second embodiment of the panel assembly 20B includes a tension filament 56 that is attached to the textile panel 28, and interconnects the first member 24 and the second member 26 of the frame 22. The tension 56 may be attached to the textile panel 28 in a suitable manner, including but not limited to woven into the textile panel 28, bonded to the textile panel 28, etc.” and in Buffington al where it reads “In one embodiment, the fabric 30 is subject to a finishing process that results in thermal bonding the strength yarns 34 to the sheath 24 of the resilient yarns. As a result, the resilient yarns 20 are tacked to the strength yarns 34 where they cross and contact one other.”).  It would have been obvious and well within the level of ordinary skill in the art to bond compression limiters as taught by Aldrich et al, to the other filaments, as taught by Alexander et al and Buffington et al, since it controls the degree of stretch for the fabric and since the resulting fabric is expected to provide a desirable appearance, hand and comfort performance.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al (U.S. Patent No. 10,874,220 B2) in view of Coffield (U.S. Patent No. 6,899,398 B2).
Aldrich et al teach the structure substantially as claimed but does not teach that the frame includes a flexible region configured to permit the frame to flex when under load.

    PNG
    media_image3.png
    114
    250
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    119
    249
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    186
    170
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    96
    177
    media_image6.png
    Greyscale

. 

Claims 3, 5, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636